  Case 2:16-cv-01103-DN Document 94 Filed 03/04/20 Page 1 of 2



RANDALL W RICHARDS #4503 of
RICHARDS & BROWN PC
Attorney for Defendant
938 University Park Blvd. Suite 140
Clearfield, UT 84015
Telephone: 801-773-2080
Randy@richardsbrownlaw.com

                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION


 JANET CRANE,                             )          2:16-CV 01103-DN

         Plaintiff,                       )           Notice of Appeal

  vs.                                     )

 UTAH     DEPARTMENT                 OF )
 CORRECTIONS,
                                          )
        Defendant.


        Notice is hereby given that Janet Crane, Plaintiff in the above entitled case

hereby appeals to the United States Court of Appeals for the Tenth Circuit from the

final judgment entered on the 4th day of February, 2020.

        DATED this __4 ___ day of March 2020.




                                       /s/: Randall W. Richards
                                       RANDALL W RICHARDS
                                       Affiant/Plaintiff

        Subscribed and sworn before me this __4 ___ day of March 2020.

                                       /s/Kari Lynn Kulak________________
                                       Notary Commission #694072
                                       Exp: 03/29/2021
                                       State of Utah
  Case 2:16-cv-01103-DN Document 94 Filed 03/04/20 Page 2 of 2



                             CERTIFICATE OF MAILING

I hereby certify that I Court electronic filing served a true and correct copy of the
foregoing Notice of Appeal:

Prisoner Litigation Unit   utdecf_prisonerlitigationunit@utd.uscourts.gov

Brent M. Johnson     brentj@email.utcourts.gov, minhvanb@utcourts.gov

Emily A. Swenson      easwensonatty@gmail.com, easwensonlaw@gmail.com

Heather J. Chesnut hchesnut@agutah.gov, fpratt@agutah.gov, rwoodruff@agutah.gov,
shaunallen@agutah.gov

Phillip S. Ferguson phillip.ferguson@chrisjen.com, ferguson0406@msn.com,
meredith.baker@chrisjen.com

Randall W Richards      randy@richardsbrownlaw.com, lawyers@richardsbrownlaw.com

Sarah E. Spencer     sarah.spencer@chrisjen.com, anne.macleod@chrisjen.com

Scott D. Cheney    scheney@agutah.gov, slcornell@agutah.gov

Shelley M. Doi-Taketa      sdoi@hpslaw.com, bjohnson@hpslaw.com, dgillane@hpslaw.com,
shelleydoi@gmail.com




DATED this _4th ___ day of March 2020

                                                   /s/:Kari L. Kulak
                                                   Kari Kulak
                                                   Paralegal
